The plaintiff was the sheriff of the county, and one Biddle was keeper of the jail under him, and as such had supplied with food an insolvent debtor who was in prison at the suit of the defendant.
A verdict was entered below for the plaintiff, subject to the opinion of the judge upon his right to maintain the suit, and with liberty to have a nonsuit entered if that opinion should be in favor of the defendant.
The court, being of opinion with the plaintiff, gave judgment accordingly, and the defendant appealed.
According to the words of the statute the jailer is to furnish food to the debtor, and he is authorized to sue the creditor *Page 437 
for the value of the board so furnished. So no question is made but that the action may be maintained in the name of the jailer.
But it is said the action may also be maintained in the name of thesheriff when, as in this case, the sheriff and jailer are different individuals, and the argument is put on the ground that at common law the jailer is the appointee, the deputy, and mere agent of the sheriff, who, under the rule respondeat superior, it liable for all of his acts of commission or omission, and consequently may sue for whatever     (580) he may be entitled to as fees or perquisites of office. This right of the sheriff to sue for the fees or perquisites of office to which his agent the jailer is entitled by the common law, may be admitted, but at common law the creditor was not liable for the board of the debtor while in person. The liability is created by statute, and of course the right to sue must depend upon the words of the statute, and cannot be extended by reference to the common law. This conclusion is confirmed by the practice under this statute. We find many cases in which the action has been mantained [maintained] in the name of the jailer, but no case in which the action has been brought in the name of the sheriff. So this is an action of the first impression, and our conclusion is that it cannot be maintained.
The judgment in favor of the plaintiff is set aside, and a judgment of nonsuit on the point of law reserved.
PER CURIAM.                                   Judgment for defendant.
(581)